 


114 HR 5266 IH: Servicemember and Veteran Financial Transparency Act
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5266 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2016 
Mr. DeSaulnier (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to ensure that information regarding the deduction of amounts of disability compensation by reason of voluntary separation pay is provided to members of the Armed Forces separating from the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Servicemember and Veteran Financial Transparency Act. 2.Inclusion of information in Transition Assistance ProgramSection 1144(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(10)Provide information regarding the deduction of disability compensation paid by the Secretary of Veterans Affairs pursuant to section 1175a(h) of this title by reason of voluntary separation pay received by the member..   